DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Applicant’s election without traverse of Invention I in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “the first row of pockets and the second row of pockets” lack antecedent basis.  The claim is indefinite because it is unclear if with the language of “first row of pockets” and “second row of pockets” applicant is referring to the first and second zone of pockets or if is trying to introduce an additional structure of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blice (US 2016/0058510) in view of Sosnowski (US 2013/0152946).

    PNG
    media_image1.png
    536
    537
    media_image1.png
    Greyscale


Claim 1
Blice discloses a pocket and drape system (10) comprising a base drape material/flexible wrap having an upper/top edge and a lower/bottom edge both extending in a longitudinal direction and a first side edge and a second side edge both extending in a transverse direction to define a perimeter (see figure 1), wherein the base drape material includes a first longitudinal fold line, a second longitudinal fold line, a first transverse fold line, and a second transverse fold line; a zone of pockets (18) located on a second surface (13) of the base drape material (see figure above).  Blice discloses the drape can be folded in seam area where containment units (18) are separated (see 0008] and [0016]), therefore the areas where is a seam (19) along the periphery of each containment unit is a fold line which could be either longitudinal or transversal depending of the direction of the seam (see figure above).  Blice further discloses a first surface (12) (see [0026]).  Blice does not discloses a zone of pockets located on a first surface of the base drape material.  However, Sosnowski discloses a drape (10) comprising two surfaces opposite to each other, each of the surfaces including pockets (see [0030], figures 6 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Blice including pockets on first surface of the drape for additional storage space and to configured the drape to be used from both surfaces.
Claim 2
Blice discloses a transparent layer connected to the first surface of the drape (see [0027]).  Blice further discloses a first row of pockets (defined by containment units 18 above the second longitudinal fold line) and a second row of pockets (defined by containment units 18 below the second longitudinal fold line) are formed from a clear material.
Claim 3
Blice further discloses a plurality of vertical seals (19) are present in the first zone of pockets and the second zone of pockets to define individual pockets (18) in each of the first zone of pockets and the second zone of pockets (see figure 1 and [0030]).  
Claim 4
Blice further discloses the first zone of pockets and the second zone of pockets each include a free end (defined by area where flap 16 is disposed (see [0031] and [0032]) and a sealed end (defined by area in the containment units 18 where seam 19 is provided along the periphery of each of the containment units 18) (see [0030] and figure 1).
Claims 5 and 7
Blice further discloses the first and second surfaces includes an upper left section, an upper center section, an upper right section, a lower left section, a lower center section, and a lower right section defined by the first longitudinal fold line, the second longitudinal fold line, the first transverse fold line, the second transverse fold line, the upper edge, the lower edge, the first side edge, and the second side edge (see figure above).  
Claim 6
Blice as modified by Sosnowski discloses pockets on both surfaces of the drape.  Sosnowski further discloses the pockets could be arranged along the surfaces in any suitable configurations with respect to the surfaces of the drape (see [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Blice and Sosnowski having the zone of pockets in sections other than the upper and lower center sections since it is a matter of design choice the location of the pockets in the first surface for convenience of the user.  After Blice and Sosnoswki are modified, the upper and lower center sections would form an exterior surface of the system when assembled and folded to use.
Claim 8
Blice further discloses the second zone of pockets is present on the second surface (13) at the upper left section, the upper center section, the upper right section, the lower left section, the lower center section, the lower right section, or a combination thereof (see figure above).
Claim 9
Blice further discloses a boundary (defined by space between edges of the drape and the pockets/containment units 18) exists between the perimeter of the base drape material and the second zone of pockets (see figure 1A).
Claim 11
Blice further discloses the base drape material is formed from a sterilization material (see [0026]).
Claim 12
Blice further discloses the first zone of pockets and the second zone of pockets contain instruments, medical supplies, or a combination thereof capable of use in a multi-step sequential procedure (see [0026], [0027], and [0029]).

Claim 13
The instruments held within the zone of pockets which could be used in multi-step sequential procedure, could be any of the recited procedures in the claim.  Blice discloses the instruments are surgical instruments.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blice (US 2016/0058510) and Sosnowski (US 2013/0152946) as applied to claim 9 above, and further in view of Lawton (6,644,317). 
Blice does not discloses specifics dimensions of the boundary.  However, Lawton teaches that the spacing between pockets laterally is about ¼ to ½ inch (equivalent to 6.35-12.7 mm, col. 5, Il. 1-18) and that the dimensions are which are capable of being varied.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blice and Sosnowski such that the spacing/boundaries are of a specific length such as 40-150mm since Applicant did not specify that the specific lengths are critical to the invention and since it has been held that discovering an optimum value (i.e. 40-150mm of Applicant’s dimension and the prior art generally teaches dimensions which can be varied) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blice (US 2016/0058510) and Sosnowski (US 2013/0152946) as applied to claim 1 above, and further in view of Conforti (US 2008/0302841).
Blice discloses the pocket and drape system comprises fasteners, such as fabric hook and loop, buttons, snaps, or the like to held closed the system (see [0032]).  However, Conforti discloses fasteners such as hook and loop, snaps, buttons and elastic loops are equivalent type of mechanical fasteners in the art (see [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace any of the fasteners used by Blice for elastic loops since it is recognize that hook and loop, snaps, buttons, and elastic loops are equivalent type of mechanical fasteners in the art and would perform the function of closing the system equally well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736